COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-395-CV
 
IN RE DANIEL BLUMBERG                                                     RELATORS
AND BLUMBERG &
BAGLEY, L.L.P.                                                        
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL 
B:  WALKER, LIVINGSTON, and MCCOY,
JJ.
 
DELIVERED: 
November 27, 2007  




    [1]See
Tex. R. App. P. 47.4.